Fowler, J.
(on motion for rehearing). There was submitted in connection with a motion for rehearing a motion to vacate our decision and mandate and order a new trial upon the record and affidavits filed in this court in support of the motion. The motion other than for rehearing was based upon sec. 251.09, Stats., relating to discretionary reversal, and sec. 269.46, Stats., relating to vacation of a judgment within one year after notice thereof upon the ground of mistake or excusable neglect.
The motion for relief under sec. 269.46, Stats., cannot be granted by this court. It must be applied for in the trial court. It cannot be granted by the trial court after affirmance by this court, although a motion for a new trial on the ground of newly-discovered evidence may be. Belt Line Realty Co. v. Dick, 202 Wis. 608, 233 N. W. 762.
As to discretionary reversal under sec. 251.09, Stats., this court may reverse if it appears “from the record” that justice has probably miscarried. The “record” referred to in the statute is the record returned from the court below. We cannot consider the affidavits-.
The question of exercising our discretionary power to order a new trial under this statute while raised was not stressed in the briefs, and was not passed upon in our consideration of the case in the first instance. We are earnestly urged by the movants to reconsider the point. We were fully aware at the time of filing our opinion that the case was exceedingly close and entertained suspicion approaching *206doubt that the method of waterproofing provided for in the specifications was defective for want of sufficient adhesive force in the asphalt, if properly applied, to bind the tiling and concrete between that and the waterproofing to the shower walls, and that this want of a sufficient bond was the cause of the bulging and cracking of the tiling complained of. However, the evidence then seemed sufficient to support the findings of the trial court, and we did not reach the point of considering whether it was “probable that justice had miscarried/’ and whether a new trial should be ordered upon that ground. Upon further consideration, it seems to us probable that there has been a miscarriage of justice between the Schranz Company and H. Neidner & Company, and for that reason we reverse the judgment and remand the case for retrial of the issues between them. This does not affect the judgment as between the county and H. Neidner & Company and its bondsman, as the ground of plaintiff’s recovery against them was breach of the company’s guaranty that the walls would stand for two years. The procedure adopted in Scharine v. Huebsch, 203 Wis. 261, 234 N. W. 358, and since followed in several cases, will be followed herein.
The briefs upon the motion for rehearing have treated the question of a new trial in the interest of justice as fully as the parties wished to present it, and we see no occasion for further argument or briefs. The motion for a rehearing is therefore denied, but the original mandate is withdrawn, and a mandate in accordance with the above will be substituted.
As a new trial is ordered, we will again briefly discuss a claim of error made by appellants respecting rejection of evidence considered in the original opinion, and stressed on the motion for rehearing.
It is claimed that the trial court erred, and this court erroneously sustained it, in ruling that tile men of experience could not testify whether the method used was the usual and customary method of waterproofing shower walls. It clearly appears that the witnesses whose testimony was rejected *207knew nothing about whether the method was customary outside of Milwaukee and vicinity, and it is without dispute that the method involved had never been used there except in one other building besides the one in suit.
More nearly approaching error is a point not particularly suggested in the briefs or motion papers. It is the refusal of the trial court to permit an experienced tiler to answer a question put to him whether the method used was practical. But the practicability of the method depended on the adhesiveness of asphalt. The witness did not show that he knew anything about asphalt and did not claim that he had ever used it. (Par. (9), Opinion.) Another witness in answer to the question whether the method was usual and customary first answered: “Well, from hearing, and knowing what I do of asphalt and seeing the material I would say it was hardly practical.” This was stricken as not responsive. He then answered the question “No.” The question was then put, Was the method practical and efficient? and on objection was not permitted to answer because not qualified. Attempt was then made to qualify him, and this failed. In the qualifying questions put, nothing was asked about his knowledge of asphalt. He had never used it in .vertical walls. He was a tile man, not a roofer or waterproofer, and the two are distinct businesses. The defense was not precluded from going into the question of the practicability or sufficiency of the construction. Several witnesses gave it as their opinion that it was not good; that the bond provided by the asphalt was insufficient to support the walls.
By the Court. — The original mandate is vacated. The judgment of the circuit court as between the county of Milwaukee and H. Neidner & Company and its bondsman is affirmed. The judgment as between H. Neidner & Company and the interpleaded Schranz Company is reversed, and the case is remanded for a new trial of the issues between them. No costs are allowed on the motion for rehearing. The plaintiff will have costs against the Columbia Casualty Com*208pany, but not against H. Neidner & Company', which did not appeal. The Schranz Company will have costs against H. Neidner & Company.
The following memorandum was filed March 31, 1936:
Per Curiam.
The defendant H. Neidner & Company and the Columbia Casualty Company have filed motions to vacate the mandate herein vacating a former mandate entered upon denial of a motion for rehearing made by the Schranz Company and to substitute therefor a different mandate. The plaintiff has moved to strike these motions.
The original mandate affirmed a judgment in favor of the plaintiff against H. Neidner & Company and its surety, the Columbia Casualty Company, and awarding the latter judgment over against the Schranz Company. The second mandate affirmed the judgment as against H. Neidner & Company and its surety, but granted a new trial of the issues, as between the latter and the Schranz Company. Neither H. N.eidner & Company nor the surety company filed a motion for rehearing upon the original decision of the case.
The original decision and mandate were filed on November 5, 1935. On February 4, 1936, the Schranz Company’s motion for rehearing was denied and the second mandate filed. Sec. 274.35 (2), Stats., provides that unless a motion for rehearing is made the record shall be remitted to the trial court within sixty days after the decision of the case by this court and “in case such motion for a rehearing is denied the papers shall be transmitted within twenty days after such denial.”
In Tomberlin v. Chicago, St. P., & O. R. Co. 208 Wis. 30, 37, 38, 238 N. W. 287, 242 N. W. 677, 243 N. W. 208, it was held, advisedly and after full consideration and deliberation, that after the motion of one party for a rehearing has been denied a motion for a rehearing by the other party will not be entertained, and that, under th'e statute above cited, this court loses jurisdiction twenty days after a motion *209for a rehearing is denied. The motions of the defendants for vacation of the second mandate and the filing of a different mandate are in effect motions for rehearing made upon denial of a motion for rehearing. Moreover, the point raised by the motions was covered by the original decision of this court. It is, in effect, no more than a motion for a rehearing upon that decision, and the time limit for filing the latter is twenty days from the filing of the decision. For these reasons, and for the further reason that the court lost jurisdiction of the case under the statute cited twenty days after the denial of the motion of the Schranz Company for a rehearing, the motion of the plaintiff to strike the said motions of the defendant is granted with $10 costs of motion.